Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00054-CV

           IN RE STATE OF TEXAS, ex rel. Todd A. “Tadeo” Durden, County Attorney

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: February 12, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2020, relator filed a petition for writ of mandamus. Mandamus is an

extraordinary remedy, available only when the relator can show (1) the trial court clearly abused

its discretion or violated a duty imposed by law; and (2) there is no adequate remedy by way of

appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). After

considering the petition and the record, this court concludes relator did not satisfy his burden and,

therefore, is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause Nos. 4845, 4863 and 4866, pending in the 63rd Judicial District Court, Kinney
County, Texas, the Honorable Sid L. Harle presiding.